Citation Nr: 1219648	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  11-30 528	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The claim requires further development before being decided on appeal, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran attributes his bilateral hearing loss to his military service and, specifically, to repeated exposure to loud noise while in service.  The report of his July 1966 pre-induction examination, however, indicates he had "impaired hearing" bilaterally, so in each ear, as evidenced by the results of an audiogram showing a 30 decibel (dB) loss in his right ear in the frequency of 500 Hertz (Hz) and a 40 dB loss in his left ear at 4,000 Hz.  Moreover, since service department records prior to October 31, 1967, used American Standards Association (ASA) units, they in turn have to be converted to the current International Standards Organization (ISO) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA measurement at 500 Hertz, 10 decibels to the ASA measurements at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA measurement at 4000 Hertz.  So, with this conversion, the Veteran in actuality had the following measured hearing loss in the indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
30 (45)
10 (20)
10 (20)
0 (10)
0 (5)
LEFT
15 (30)
20 (30)
20 (30)
5 (15)
40 (45)

Consequently, not only did he, in actuality, having hearing loss at 500 Hz in his right ear of 30 dBs, which resultantly converts to 45 dBs, and a 40 dB loss in his left ear at 4,000 Hz that also converts to 45 dBs, but there also resultantly was additional hearing loss in his left ear in other frequencies, as well, namely, at 2,000 and 3,000 Hz because the 20 dB losses noted in these other two frequencies convert to 30 dB losses (ASA to ISO).  See also Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988), and indicating the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.)

The presumption of soundness when entering service under 38 U.S.C.A. § 1111 attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009) (indicating the only prerequisite for application of this presumption of soundness is that the induction or entrance examination have been free and clear of notation of the claimed condition).  The implementing VA regulation, 38 C.F.R. § 3.304(b), provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  But if, as here, a pre-existing disability was noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And, in that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  See also VAOPGCPREC 3-2003 (July 16, 2003).


A pre-existing disability will be considered to have been aggravated by active service where there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence usually is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  To rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progression of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  In Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.


To have a ratable hearing loss disability for VA compensation purposes, the Veteran must now have or at least at some point since the filing of his claim have had sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385, irrespective of whether he had this amount of hearing loss while in service or before his service.  According to this VA regulation, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of these frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection is warranted if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  That is, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes under 38 C.F.R. § 3.385, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to other or intervening causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has sufficient hearing loss to be considered disabled by VA standards according to 38 C.F.R. § 3.385.  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating this is the most essential requirement for any service-connection claim, proof the Veteran has the claimed disability; without this minimum level of proof, there can be no valid claim).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The results of his February 2009 VA compensation audiology examination show he had pure tone thresholds in his right ear of 30 dB (frequency of 500 Hz), 20 dB (1000 Hz), 25 dB (2000 Hz), 40 dB (3000 Hz), and 55 dB (4000 Hz).  Because he had auditory thresholds of 40 dB or greater in the relevant frequencies of 3,000 and 4,000 Hz, there was sufficient hearing loss in his right ear to be considered a ratable disability under § 3.385.  Likewise, his left ear recorded values of 25 dB (frequency of 500 Hz), 15 dB (1000 Hz), 30 dB (2000 Hz), 80 dB (3000 Hz), and 100 dB (4000 Hz).  So because he had auditory thresholds above 40 dB in these same frequencies of 3,000 and 4,000 Hz, he also has sufficient hearing loss in his left ear to be considered a ratable disability under § 3.385.  Aside from this, his speech recognition score of 88 percent for each ear using the Maryland CNC test was sufficient to meet the regulatory threshold of less than 94 percent that § 3.385 requires.

So resolution of this claim ultimately turns, instead, on whether his military service made his pre-existing hearing loss chronically worse, that is, permanently aggravated it beyond its natural progression.

According to his statement dated in January 2009, when he served in artillery in Vietnam he was on an operation in the field doing perimeter guard duty.  And on that day it was raining very hard and guns behind him opened fire.  Shells exploded over the tent and wounded a colleague.  The Veteran claims his ears were damaged after the incident.  He went to the physician after the event, but the physician did not find anything wrong with his ear.  He could not hear anything for about a week and he had trouble hearing and ringing in his ears ever since.  Between 1971 and 1973, he had both ears lanced at Taylor Memorial Hospital in Hawkinsville, Georgia.  When filing his substantive appeal (on VA Form 9) in November 2011, he indicated that earplugs were not provided to him in service, and that he has always worn earplugs when hunting or using a gun since service.  He therefore believes his hearing loss began in service, versus prior to or since, and alleges it has continued to gradually decline since service.


When completing a medical history questionnaire during his military separation examination in July 1968, the Veteran checked the box for "yes" in response to the question of whether he had "running ears."  But there also is other notation on this report of medical history that he had experienced the running ears "in the past, no sequelae," meaning no then current residuals.  Unlike when entering service, however, he did not have an audiogram during that separation examination, only instead a whispered voice (WV) test that indicated he had 15/15 hearing, bilaterally, so in each ear.

At the conclusion of the more recent February 2009 VA compensation examination, the evaluating audiologist indicated the Veteran had "a normal to moderately-severe sensorineural hearing loss in the right ear and a mild to profound high frequency sensorineural hearing loss in the left ear."  Tinnitus was "at least as likely as not" a symptom associated with hearing loss.  The examiner explained that the whispered voice test the Veteran had following service, referring to the separation examination, was not a reliable test for diagnosing high frequency hearing loss.  As a consequence, the examiner indicated it was "not possible to state whether or not current hearing loss and tinnitus began while in the military without resort to mere speculation."

In subsequently denying the claim in the April 2009 rating decision at issue, the RO relied on that VA examiner's statement that she was unable to determine whether the hearing loss was incurred in or caused by service without resorting to mere speculation.

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of- the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred or aggravated in service.


An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, the file also contains records from the Sumter Regional Ear, Nose and Throat Center in Americus, Georgia, dated between April and June 2006.  In his report dated in April 2006, Dr. J.L., a board-certified otolaryngologist (ENT specialist), wrote that the Veteran was in service from 1966 to 1968.  He had no hearing problems prior to service and did not use hearing protection during service.  At one point during service, he lost his hearing for a period of two weeks after a loud blast, and he developed ringing in the ears at some point after that.  According to Dr. J.L., it "would be very difficult to establish" whether the Veteran's hearing loss was causally related to service.


Dr. J.L. wrote a follow-up report in May 2006.  According to Dr. J.L., the Veteran was in the service from 1966 to 1968 and worked around big guns.  He has not worked around noise since leaving the service, but he did hunt occasionally.  The left ear received most of the noise from the gun because he was right handed.  He had bilateral high frequency hearing loss, worse in the left ear, consistent with sensory neural induced noise damage.  The Veteran did not know when the hearing loss or ringing started, although he had ringing after noise trauma during service.  Dr. J.L. stated, "[i]t is probably as likely that the service caused the hearing loss as it is likely that it may not have caused it because of the time frame and it being 35 years later."

In June 2006, the Veteran had an audiological evaluation, which showed that he had worse hearing and speech discrimination at higher frequencies and in his left ear.

Despite the medical histories set forth in the medical opinions and the basis for the RO's denial of the claim, as mentioned earlier by the Board, the Veteran actually had bilateral hearing loss even when beginning his military service in August 1966, so before any exposure to loud noise during his service.  The results of his 
pre-induction audiogram in July 1966, however, are different than those the VA compensation examiner noted after much more recently examining the Veteran in February 2009; there is a different pattern of hearing loss.  In the recent test, the Veteran's hearing stayed the same or improved at lower frequencies and became much worse at higher frequencies.  Therefore, without an adequate medical explanation for these changes (threshold shift) and whether his hearing loss increased in severity during service beyond its natural progression, the Board is unable to determine whether these changes are a consequence of aggravation of this pre-existing disability during or by his service above and beyond the natural progression of the disability.


It is especially significant that neither of the two medical opinions submitted in this case, by the VA compensation examiner and Dr. J.L., respectively, adequately considered the Veteran's service treatment records (STRs) and documented history of pre-existing hearing loss.  Also, in September 1967, the Veteran reported trouble hearing out of his right ear and pain for about a week.  He was given treatment for an ear infection, otitis media.  At the time of his exit examination in July 1968, he reported that he had had running ears from an ear infection, but did not report hearing loss.  A notation in the summary portion indicated that the history of running ears did not have sequelae, i.e., residuals.  But, unfortunately, no audiometric testing was conducted at that time, only instead whispered voice.

Be that as it may, both Dr. J.L. and the VA compensation examiner impermissibly relied on a faulty medical history for the Veteran in coming to their respective medical conclusions about the causation of his hearing loss.  Dr. J.L. reported in his April 2006 office note that before the Veteran entered service he had no hearing problems.  But this is contradicted by the Veteran's entrance examination report.  Likewise, the VA compensation examiner indicated the Veteran's hearing loss and tinnitus began after noise exposure in 1967, so similarly did not take note of the hearing loss the Veteran already had when entering service.  Because neither opinion adequately considered his pre-existing hearing impairment, they both failed to account for possible aggravation of this hearing impairment during his service.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a medical nexus opinion is only as good and credible as the history on which it was predicated).  See also Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that review of the claims file is not determinative or dispositive of the probative value of an opinion, since a reliable history of a claimed disability may be obtained by other means, but that claims file review takes on greater significance if said review would have revealed facts or evidence that, if considered, may have changed the outcome of the opinion or, at the very least, affects or undermines the underlying basis of the opinion).


A medical opinion that correctly considers the extent of the Veteran's hearing impairment at the time he entered service, as well as the service treatment records showing temporary hearing loss after an ear infection due to otitis media, would undoubtedly assist with the ultimate determination as to whether his hearing loss was aggravated by his military service, particularly after the claimed 1967 explosion from artillery fire that may have caused further damage to his hearing.  It appears that his present hearing impairment is considerably worse in the higher frequencies than it was in 1966, when entering service, while remaining relatively stable in the lower frequencies according to the data and opinions that have been provided to date.  So a medical opinion that considers this pattern of hearing loss would be especially probative.  Therefore, the claim must be remanded for this additional medical comment.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

Further, in light of this remand, updated evaluation and treatment records should be obtained from the Dublin VA Medical Center (VAMC).  The most recent records from this facility are dated only through July 2011, and it appears the Veteran continues to receive ongoing evaluation and treatment for his bilateral hearing loss disability.  So these additional records must be obtained and considered in deciding his appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Request all relevant evaluation or treatment records concerning the Veteran's bilateral hearing loss dated since July 2011 from the Dublin VAMC.  Since these records are in the possession of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA audiological examination for a medical opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's pre-existing bilateral hearing loss, which was documented during his July 1966 pre-induction examination, was chronically aggravated (meaning permanently worsened) during or by his active military service from August 1966 to August 1968.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

As well, it is absolutely imperative the examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

Specifically, the examiner should consider the extent of the Veteran's hearing impairment at the time he entered service in 1966, including the audiometric values recorded at that time (as converted from ASA to 
ISO-ANSI).  The examiner should also consider the current severity of the Veteran's hearing impairment and his statements that he was exposed to loud noise in service.  The examiner should accept as true that the Veteran had an incident of loud noise exposure during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

The examiner should specifically provide answers to the following questions:

(a) Did the Veteran's pre-existing hearing loss permanently increase in severity during his active military service?

(b)  If there was a permanent increase in severity of the pre-existing bilateral hearing loss, then was it due to the natural progression of the disability or, instead, the result of something that occurred in service, including especially the noise exposure mentioned?

*All of the medical opinions to date erroneously are premised on the notion that the Veteran did not have bilateral hearing loss when beginning his military service, when, in fact, he clearly and unmistakably did according to the results of the audiogram he had during his July 1966 pre-induction examination.  So the determinative issue in deciding his claim is not causation of this hearing loss, rather, whether it was aggravated during or by his service beyond its natural progression.

In requesting this additional supplemental comment, the VA examiner should note that, in order to rely upon a statement that an opinion cannot be provided concerning this without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  So the examiner should make every effort to provide this needed opinion, including all supporting rationale. 

If after consideration of all pertinent facts, additional testing results, or procurable data, the examiner still cannot provide an opinion without resort to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why the requested opinion is not possible or feasible.  Merely saying he/she cannot comment will not suffice.

The Veteran is hereby advised that failure to report for this medical examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate this claim for service connection for bilateral sensorineural hearing loss in light of the additional evidence, but considering whether this 
pre-existing disability was aggravated, not caused, by the Veteran's military service.  If this claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


